     Case 3:19-cv-01207-MEL Document 4 Filed 03/11/19 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

GENARO QUILES-QUILES,                  *
                                       *       CIVIL NO.
   Plaintiff,                          *
                                       *       RE: TORTS
              v.                       *
                                       *
UNITED STATES OF AMERICA,              *
                                       *
       Defendant.                      *
****************************************

                               COMPLAINT

TO THE HONORABLE COURT:

      COMES NOW the plaintiff, by and through the undersigned

counsel, and respectfully alleges, states and requests, as follows:

                          I. Nature of the Action

      1.1    Genaro Quiles-Quiles (“Quiles” or “Plaintiff”) brings this

action against the United States of America (“USA” or “Defendant”)

seeking compensatory damages, pursuant to the Federal Tort Claim Act

(“FTCA”).

      1.2    Quiles claims hereunder that agents and employees of the

United States Department of Veterans Affairs (the “VA”), acting within

the scope of their employment, intentionally and/or negligently, inflicted

upon him emotional distress and subjected him to undue intrusions into

his private life, in violation of his constitutional rights to privacy, dignity,

family and honor, under Sections 1 and 8 of Article II of the Puerto Rico

Constitution.
     Case 3:19-cv-01207-MEL Document 4 Filed 03/11/19 Page 2 of 13




      1.3     Quiles further claims hereunder that agents and employees

of the VA, acting within the scope of their employment, intentionally

restricted his liberty and illegally detained him.

                        II. Jurisdiction and Venue

      2.1     This Honorable Court has subject matter jurisdiction to

allow this suit pursuant to 28 U.S.C. §§ 1331 and 1346(b) and 39 U.S.C.

§ 409(c).

      2.2     This action is authorized pursuant to the FTCA, 28 U.S.C. §§

2671-2680, and Articles 1802 and 1803 of the Civil Code of the

Commonwealth of Puerto Rico, 31 L.P.R.A. ¶¶ 5141 and 5142, as

provided by 28 U.S.C. § 1367.

      2.3     This Honorable Court has personal jurisdiction over this civil

action because the acts alleged to be unlawful were committed and the

damages were suffered by the plaintiff within the jurisdiction of the

United States District Court, District of Puerto Rico.

      2.4     Venue lies under 28 U.S.C. § 1391(b)-(c) and 31 U.S.C.

§3732(a) because Defendant does business in Puerto Rico and the acts

forming the basis of this Complaint caused Plaintiff to sustain his

damages within the District of Puerto Rico.

               III. Exhaustion of Administrative Remedies

      3.1     On September 5, 2018, Quiles timely filed an administrative

claim in torts with the Claims Department of the VA.

      3.2     On January 3, 2018, the VA denied Quiles’ administrative

tort claim.


                                      2
     Case 3:19-cv-01207-MEL Document 4 Filed 03/11/19 Page 3 of 13




                                 IV. The Parties
      4.1   Quiles is a veteran who was honorably discharged and was

later found by the VA to suffer from mental and physical disabilities

related to the services he rendered to the U.S.A. Army.

      4.2   At all times relevant herein, USA was legally responsible for

the negligent acts and/or omissions of the VA’s agents and employees,

acting within the scope of their employment with the VA.

                             IV. Factual Allegations

A.    The VA’s Intentional or Negligent Infliction of Emotional
      Distress Upon Quiles for Being Identified as a Witness in a
      Fellow Veteran’s Grievances against the VA.

      4.1   On August 5, 2016, Quiles accompanied WWII combatant

veteran Jose A. Cruz (“Cruz”) to the VA’s Station ID 355 of the San Juan

Regional Benefit Office (henceforth the “SJ Office”) to inquire about the

status of a claim for service-connected disability benefits that had been

lodged by Cruz.

      4.2   While in Station ID 355 of the SJ Office, Cruz was victim of

hostile and abusive behavior by VA personnel, in the presence Quiles.

This incident caused both of them to experience severe anxiety and

distress.

      4.3   On August 25, 2016, Cruz executed a Sworn Statement in

support of VA Form 21-0845, authorizing the disclosure of his personal

information to Quiles. Cruz’ sworn statement clearly described the

relationship he had with and the assistance he needed from Quiles

regarding veteran matters (when his daughters were unavailable).


                                    3
    Case 3:19-cv-01207-MEL Document 4 Filed 03/11/19 Page 4 of 13




      4.4    On September 4, 2016, Cruz sent a letter complaining about

the incident of August 5, 2016, to then President Barak Obama and

Congressman Jeff Miller, copying the SJ Office. Cruz claim therein that

he had been subjected to retaliatory hostility and breach of the peace due

to his pending claim against VA officials working out of Station ID 355,

such as, Ms. Wendy L. Torres (Director), S.A. Jackson (Acting Director)

and Mr. Alfredo Zabala, Jr. (Service Manager). This letter identified

Quiles as a witness for Cruz and was co-signed by Quiles.

      4.5    On October 18, 2016, Cruz sent a letter to Ms. Linda A.

Halliday    (Deputy   Inspector   General),   wherein   he   complained   of

retaliatory harassment, breach of the peace and other discriminatory

acts committed by VA agents and employees against him. This letter also

included Quiles’ signature and identified him as a witness for Cruz.

      4.6    On November 2, 2016, Quiles, on behalf of Cruz, wrote to

the VA’s Office of Resolution Management (the “ORM”), complaining

about the top VA officials’ retaliatory harassment and other unlawful

discriminatory practices; and, requesting the prompt adjudication of

Cruz’s claims.

      4.7    On December 21, 2016, Cruz submitted a Civil Rights

Complaint and a separate discrimination grievance to the ORM, where

Quiles, anew, appeared as witness and co-signer.




                                     4
      Case 3:19-cv-01207-MEL Document 4 Filed 03/11/19 Page 5 of 13




       4.8   Lastly, on April 17, 2017, Cruz sent another letter to Mr.

David Shulkin (Secretary of Veterans Affairs) and the ORM regarding

these matters, where Quiles also appeared as a witness and co-signer.

       4.9   After September 4, 2016 (when Cruz complained about the

August 5 incident), whenever Quiles visited the SJ Office, either

accompanying Cruz or with his wife, Ms. Aurea R. García-Santiago

(“Garcia”), or by himself, he was subjected to retaliatory acts by the SJ

Office’s agents and employees by reason of having been identified as a

witness for Cruz in connection with his complaints of harassment,

retaliation and discrimination.

B.     The VA’s Intentional or Negligent Infliction of Emotional
       Distress upon Quiles Due to Medical Mistreatment by the VA
       Caribbean Healthcare System.

       4.10 On January 22, 2018, Quiles, accompanied by his wife

Garcia, went to the office of psychiatrist Carmen Rodríguez (“Dr.

Rodriguez”), at the VA Caribbean Healthcare System (the “CHS”) for a

Compensation and Pension examination.

       4.11 Quiles furnished to Dr. Rodriguez VA Form 21-2680

(Examination for Housebound Status or Permanent Need for Regular Aid

and    Attendance)   and   several   Medical   Reports   prepared   by   his

neurologist, Dr. Heriberto A. Acosta (“Dr. Acosta”), as well as a recent

Psychiatric Report rendered by his treating psychiatrist, Dr. Fernando J.

Cabrera (“Dr. Cabrera”).




                                      5
     Case 3:19-cv-01207-MEL Document 4 Filed 03/11/19 Page 6 of 13




      4.12 After answering some preliminary questions, without any

apparent reason, Dr. Rodriguez began addressing Quiles in a high tone

of voice, stating: “you all are the same, I ask you to tell me about your

depression symptoms and you all start talking about your families.”

      4.13 When Quiles tried to answer Dr. Rodriguez’s questions

regarding his symptoms, the psychiatrist got more irritated, interrupted

him and, in a deliberately harsh tone of voice, told him: “I could stop this

evaluation right now and ask another VA psychiatrist to perform it.”

      4.14 Despite Dr. Rodriguez’s hostile behavior, Quiles informed

her that he had only gone there to submit VA Form 21-2680, together

with his Medical and Psychiatric Reports (as suggested by his Disabled

American Veterans representatives).

      4.15 Notwithstanding, after Quiles handed these medical records

and forms to Dr. Rodriguez, she proceeded to shame, humiliate and

disrespect him by abruptly throwing all of them onto the top corner of

her desk without looking at them.

      4.16 As       Dr.    Rodriguez       mishandled   Quiles’     medical

documentation, she told him -- again, in a high tone of voice and

displaying menacing demeanor -- that: “The diagnosis of Dr. Cabrera and

Dr. Acosta are erroneous because you mislead them by talking too

much, if you like you could look me up on the Web, I am also board

certified. I could opine also.”

      4.17 Dr.     Rodriguez’s misbehavior caused Quiles to suffer

extreme shame, embarrassment, humiliation, nervousness, anxiety and


                                       6
     Case 3:19-cv-01207-MEL Document 4 Filed 03/11/19 Page 7 of 13




anger in her office, which symptoms caused him to experience an

exacerbation of his service-connected mental conditions.

        4.18 Quiles left Dr. Rodriguez’ office and immediately went to his

treating psychiatrist, who provided him emergency psychotherapy and

adjusted his medications to stabilize him.

C.      The VA’s Intentional or Negligent Infliction of Emotional
        Distress upon Quiles Due to Interactions with VA Officials
        and Employees and its illegal detention of Quiles.

        4.19 On May 29, 2018, Quiles and his wife Garcia went to the SJ

Office for the purpose of obtaining records of all of his granted service-

connected     disabilities,   conditions,   percentages   of   disability   and

diagnostic codes.

        4.20 The reason for Quiles’ inquiry into his service-connected

status was due to the SJ Office’s failure to provide him with medical

benefits pertaining to his heart condition, including mild left-ventricular-

hypertrophy heart disease and hypertensive cardiovascular disease, as

granted by the Board of Veterans Appeals (the “BVA”) on November 29,

2017.

        4.21 After a while of waiting for the record requested in the outer

waiting area of the SJ Office, the VA employee on duty handed Quiles a

letter that was flawed and incomplete because it did not contain all of the

information needed to proceed to claim his benefits; particularly, the

information regarding his disability percentages and diagnostic codes

related to his service-connected disability accepted in his appeal was

missing.


                                       7
    Case 3:19-cv-01207-MEL Document 4 Filed 03/11/19 Page 8 of 13




      4.22 The VA employee then instructed Quiles to fill out a form

that would allow him to speak with VA personnel about the foregoing

omissions in the document delivered to him. Plaintiff filled out this form,

attached thereto the original Opinion of the BVA and returned it to the

VA employee.

      4.23 Shortly thereafter, Quiles vainly tried to explain to VA

personnel the inconsistencies between the findings of his disability

status in the BVA’s Opinion and the document he had just been

furnished.

      4.24 Ultimately, Quiles was referred to two VA officials, Ms.

Melody Thompson (“Thompson”) and Mr. William García (“Garcia”), to

discuss this matter.

      4.25 Upon entering Thompson’s office, Quiles sat down on a

chair in front of her desk. Thompson then began working on her

computer. Quiles put his cellphone on vibration mode. Unexpectedly,

Thompson reacted to this by telling Quiles that she could not proceed

any further unless he handed over his cell phone to her because,

according to her, she had to see if he was recording or filming their

meeting. Plaintiff refused to do so, on privacy grounds.

      4.26 Thompson then apathetically left her office to consult with

her supervisor Garcia, whose office was across from hers. Quiles was left

alone in her office; and, through the office door window, two unidentified




                                     8
    Case 3:19-cv-01207-MEL Document 4 Filed 03/11/19 Page 9 of 13




males kept watch over him the entire time Thompson consulted with

Garcia.

      4.27 At this point, Quiles began to experience overwhelming

feelings of uncertainty, confusion and anxiety because of what was

happening. He began breathing heavily and his heart was palpitating. He

had a sensation of abandonment and felt he was being accused and

singled out for no reason. Plaintiff then began experiencing flashbacks of

being detained totally against his will; much like the inmates he had

looked after when he previously worked as a correctional officer at the

Rio Piedras State Penitentiary, in Puerto Rico. These symptoms led

Plaintiff to feel that he was unraveling mentally and becoming

emotionally unstable.

      4.28 Shortly thereafter, both Garcia and Thompson entered the

office to speak with Quiles. Notwithstanding his fragile emotional

condition, Quiles was able to remain respectful and maintain a low tone

of voice while he explained to them that he did not wish to consent to

handing over his personal property.

      4.29 Garcia then told Quiles: “For many years I’ve been on the

team of VA decision makers here in San Juan. I honestly suggest you

change your psychiatrist, because Dr. Cabrera is not helping you at all.”

Plaintiff was shocked and traumatized by these comments.

      4.30 At this point, Thompson intervened in the exchange

between Garcia and Quiles, telling Garcia, “Boss, no, no, no, that’s

illegal. We’re not supposed to tell the veteran which doctor he or she


                                      9
    Case 3:19-cv-01207-MEL Document 4 Filed 03/11/19 Page 10 of 13




should choose.” Garcia then turned to Thompson and ordered her to

call security. Quiles was not allowed to leave the office.

      4.31 When Quiles heard the order to call security, he felt

apprehensive and dejected. He suspected that he would be charged with

some unfounded crime; all the while thinking about his frail wife who

was waiting for him in the reception area outside the office.

      4.32 Quiles was detained and left alone in the office against his

will until security personnel arrived about two and a half hours later

accompanied by Thompson.

      4.33 Thompson and a young security officer entered the office

where Quiles remained seated and illegally detained. The officer stood by

the door staring at Plaintiff with a scowl and without uttering a word; a

while later, the officer left the room closing the door behind him.

      4.34 Quiles felt humiliated and worthless. He kept thinking of his

wife who was still in the waiting room and also battling with her own

delicate medical condition. Wanting only to be as far away from his

abusers as possible, for his and his wife’s sake, Quiles succumbed to

their request and turned over his cell phone and everything else that was

asked of him to the VA personnel.

      4.35 That same day (May 29), Thompson and Garcia told Quiles

that his benefits would not be provided because the Disabled American

Veterans (the “DAV”) office did not give them the full details regarding the

disability percentages and the diagnostic codes necessary to do so. For




                                     10
    Case 3:19-cv-01207-MEL Document 4 Filed 03/11/19 Page 11 of 13




such reason, the DAV did not provide to Quiles the medical treatment

which the BV had found he was entitled to since November 29, 2017.

                          V. CAUSES OF ACTION

            First Cause of Action -- Intentional or Negligent
                    Infliction of Emotional Distress

      5.1    The paragraphs stated hereinbefore are literally incorporated

herein and are made part of this paragraph.

      5.2    USA, through its VA agents and employees, intentionally

and/or negligently, caused Quiles to be subjected to intentional infliction

of emotional distress, invasion of privacy and other extreme and

outrageous conduct.

      5.3    As a direct result of USA’s fault and/or negligence, Quiles

sustained an aggravation of a previous mental condition; has suffered

and will continue to suffer severe moral and emotional pain, anguish and

distress; and, has sustained a loss of happiness and a loss of the

capacity to enjoy life.



      THEREFORE, Quiles demands that Judgment be entered in his

favor and against the USA, awarding him compensatory damages,

reasonable attorney’s fees, the costs of this action and post-judgment

interests; and, granting him such other further relief that under the

circumstances may seem appropriate to this Honorable Court.

               Second Cause of Action -- Illegal Detention

      5.4    The paragraphs stated hereinbefore are literally incorporated



                                    11
        Case 3:19-cv-01207-MEL Document 4 Filed 03/11/19 Page 12 of 13




herein and are made part of this paragraph.

         5.5   USA, through its VA agents and employees, intentionally

restricted Qulies’ freedom and deprived him of his liberty, against his

will.

         5.6   As a direct result of the USA’s fault and/or negligence,

Quiles sustained an aggravation of a previous mental condition; has

suffered and will continue to suffer severe moral and emotional pain,

anguish and distress; and, has sustained a loss of happiness and a loss

of the capacity to enjoy life.

         THEREFORE, Quiles demands that Judgment be entered in his

favor and against the USA, awarding him compensatory damages,

reasonable attorney’s fees, the costs of this action and post-judgment

interests; and, granting him such other further relief that under the

circumstances may seem appropriate to this Honorable Court.



                                 VI. PRAYER FOR RELIEF

         WHEREFORE, it is respectfully requested that Judgment be

entered by this Honorable Court in favor of Plaintiff and against

Defendant:

         a.    granting Plaintiff compensatory damages in an amount no

less than ONE MILLION DOLLARS ($1,000,000);

         b.    imposing upon Defendant the payment of all costs and

expenses to be incurred in this lawsuit;




                                       12
    Case 3:19-cv-01207-MEL Document 4 Filed 03/11/19 Page 13 of 13




       c.   awarding Plaintiff a reasonable amount for attorney’s fees;

and,

       d.   granting Plaintiff any other relief that he may be entitled to

as a matter of law.

       RESPECTFULLY SUBMITTED. In San Juan, Puerto Rico, this 5th

day of March, 2019.


                                 /s/José F. Quetglas Jordán
                                    USDC-PR #203411

                                    QUETGLAS LAW FIRM, P.S.C.
                                    1353, Luis Vigoreaux Ave.
                                    PMB 657
                                    Guaynabo, PR 00966
                                    Tel: (787) 406-8915
                                    Email: jfquetglas@gmail.com;
                                    quetglaslawpsc@gmail.com




                                   13
